Case 9:18-cv-81621-DMM Document 33-1 Entered on FLSD Docket 05/03/2019 Page 1of 3

SETTLEMENT AGREEMENT

 

The parties in the case of Walker et al v. Wish Wash 2 LLC et al, Case No. 18-81621
agree to the following settlement:
1. Defendants agree to pay $15,991 for all claims including attorney’s fees and costs
(“Settlement Amount’’)
2. All payments shall be delivered to Koz Law, P.A., 320 SE 9th Street, Fort Lauderdale,
FL 33316 within 15 days of execution of the settlement agreement.
3. Of the Settlement Amount, $2,974.40 shall be made payable to “Nijai Damone Walker”
for which an IRS 1099-MISC form will be issued.
4, Of the Settlement Amount, $4,525.60 shall be made payable to “Eddy Eriberto Navarro”
for which an IRS 1099-MISC form will be issued. Any employee tax obligation arising from the
payments made to Walker and Navarro are the sole responsibility of Walker and Navarro.
5. Of the Settlement Amount, $8,491.00 shall be made payable to “Koz Law, P.A.” for
attorney fees and costs for which an IRS 1099-MISC Form will be issued. Koz Law, P.A. will
provide a W-9 to Defendants.
6. Plaintiffs, for good and valuable consideration as stated as stated above, knowingly and
voluntarily do hereby and on behalf of themselves and his heirs, executors, administrators,
successors, attorneys, and assigns (hereinafter “Releasor”), releases, remises, acquits, satisfies
and forever discharges DEFENDANTS, and all its respective principals, officers, directors,
agents, servants, employees, heirs, personal representatives, successors, and assigns, and all other
persons, firms, entities or corporations in any way connected therewith (hereinafter “Released
Parties”), of and from any and all claims, suits, debts, torts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, executions, demands, causes of action, damages, judgments or suits at law
and/or equity of whatsoever kind or nature, whether due or not, direct or contingent, liquidated or
unliquidated, latent or patent, Releasor had or has of any kind as of the execution of this
Agreement, including, but not limited to, those facts and claims that are described or alleged, or
that could have been described or alleged in that certain civil action pending in the U.S. Southern
District Court of Florida, styled, Nijai Damone Walker, Eddy Eriberto Navarro vs. Wish Wash
2, LLC, Nuruddin Mandani, and Khairunissa Mandani, Case No. 18-cv-81621 DMM.

6. The Defendants knowingly and voluntarily release and forever discharge to the full
extent permitted by law, the Plaintiffs from any and all claims, known and unknown, asserted
and unasserted or that the Defendants have or may have against Plaintiffs as of the date of
execution of this Agreement.

7. In the event this settlement must be enforced, the prevailing party shall be entitled to
attorney’s fees and costs from the non-prevailing party.
8. Defendants do not admit any wrongdoing. It is agreed and understood that this

settlement is a compromise of a doubtful and disputed claim and that the payment of the
consideration stated above is not to be construed as an admission of liability on behalf of the
parties.

9. The individual Defendants and Plaintiffs shall not in the future talk about or
communicate to any third party in a malicious, disparaging or defamatory manner regarding each
other or make or authorize to be made by any written or oral statement that may disparage the
reputation of the other.

10. The parties agree to keep this settlement confidential.

11. Dismissal of Plaintiffs’ claims with prejudice shall be conditioned on the Court’s
retention of jurisdiction to enforce the terms of the parties’ settlement.

 
Case 9:18-cv-81621-DMM Document 33-1 Entered on FLSD Docket 05/03/2019 Page 2 of 3

12. ‘If the settlement agreement is enforced, the prevailing parties shall be entitled to
attorney’s fees and costs from the non-prevailing parties, including attorney’s fees and costs

incurred during post-judgment collections.

EACH PLAINTIFF HEREBY ADVISES THAT HE HAS BEEN GIVEN A
REASONABLE PERIOD OF TIME TO REVIEW THIS SETTLEMENT AGREEMENT
AND GENERAL RELEASE AND THAT HE HAS CONSULTED WITH AN ATTORNEY
PRIOR TO EXECUTION OF THIS SETTLEMENT AGREEMENT AND GENERAL

RELEASE.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Settlement Agreement and General Release as of the date(s) set forth below:

NIJAI DAMONE WALKER

 

By:
NIJAI DAMONE WALKER

Date:

 

 

!” ALE NA \RRO

Y LT p= NAVARRO

Date We) Staal d:
KHAIR ‘Missa De.

one vt) On dew.

“OL. /,. MANDANI

Date: dle

WISH WASH 2, LLC

W i J Aw Mla De’
Printed Name: K3ured in B Perncdas’.
Title: hla re

Date: dl | f/-

ase MANDANI

NW), dea We fa. :

hn MANDANI
Date:

[*9

 

 
Case 9:18-cv-81621-DMM Document 33-1 Entered on FLSD Docket 05/03/2019 Page 3 of 3

12. If the settlement agreement is enforced, the prevailing parties shall be entitled to
attorney’s fees and costs from the non-prevailing parties, including attorney’s fees and costs
incurred during post-judgment collections.

EACH PLAINTIFF HEREBY ADVISES THAT HE HAS BEEN GIVEN A

REASONABLE PERIOD OF TIME TO REVIEW THIS SETTLEMENT AGREEMENT
AND GENERAL RELEASE AND THAT HE HAS CONSULTED WITH AN ATTORNEY
PRIOR TO EXECUTION OF THIS SETTLEMENT AGREEMENT AND GENERAL
RELEASE.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Settlement Agreement and General Release as of the date(s) set forth below:

WISH WASH 2, LLC

; A\ ‘
By: i) v dl dd wv Na Deut
Printed Name: Kure f~\ b Pendle a.

Title: le, NO eg

    

IJAI DAMONE WALKER

Date: 4-/5-- Ld

 

 

 

 

 

 

EDDY ERIBERTO NAVARRO /, Y
Date: Y ( J [3

By: . ——f

EDDY ERIBERTO NAVARRO

NURUDDIN MANDANI

Date: my (
By: ll reldia No dan:

KHAIRUNISSA ~ be NURUDDIN MANDANI

By: (non ~ Onder Date: mI (o// 7

 

“U fal MANDANI
Date: Y [( of (4
